Citation Nr: 1447881	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  09-43 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating for individual due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from March 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).

In a July 2013 decision, the Board denied the Veteran's claim for TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2014, the Court granted a Joint Motion for Remand (JMR) on the issue of TDIU.  The Court remanded the case to the Board, directing the Board to comply with the directives therein.

In May 2014, the Board remanded the appeal for actions consistent with the JMR directives.

The Board notes that the Veteran's claim has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

When a VA examination is inadequate, the Board must remand the case for further development.  Bowling v. Principi, 15 Vet.App. 1, 12 (2001); 38 C.F.R. § 4.2 (2013).  Here, the Veteran's attorney argues that the June 2014 unfavorable VA medical opinion is inadequate because the examiner did not apply the correct standard of review, noting the examiner's statement that "There must be objective evidence to confirm and corroborate the need for unemployability."  After review of the 2014 VA examination report and medical opinion regarding the back, the Board observes that the examiner did not indicate whether the Veteran is as likely as not unable to secure and follow a substantially gainful occupation due to service-connected low back disability.  The Board also observes that the examiner stated that "I do not have enough objective findings to indicate that his back condition would keep him from working," but does not identify the evidence or information that she would need to form an opinion.  Therefore, the Board believes the medical opinion must be returned to the examiner for an addendum, which includes an opinion utilizing the correct standard if possible or an explanation as to the evidence or information needed to make an opinion in this matter.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

Additionally, although the June 2014 VA psychiatric examination and opinion indicated that the Veteran "is not significantly limited by this disorder," the examination report should be returned to the examiner for an addendum that specifically address the effect of the Veteran's service-connected major depression on his ability to obtain and retain work.

Lastly, the Veteran's attorney notes that there is no VA opinion that addresses whether the Veteran's combined service-connected disabilities preclude his obtaining and retaining substantially gainful employment.  Therefore, VA should obtain a medical opinion on whether the Veteran is as likely as not unable to secure and follow a substantially gainful occupation due to the combined effect of all his service-connected disabilities.  The record suggests that service connection may have been established for a disorder in addition to the low back and depressive disorder; if so, any new disorder for which service connection has been established must be considered as well.

The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect service-connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Report of VA thoracolumbar examination dated in June 2014 should be returned to the examiner for an addendum.  The examiner should indicate whether it is as likely as not (50 percent probability or greater) that the Veteran is currently, or was at any time during the course of the appeal (i.e., since July 2008), unable to secure and follow a substantially gainful occupation by reason of service-connected degenerative joint disease of the lumbar spine disability.  The examiner should review the medications taken for service-connected low back disorder and discuss the expected effects, if any, of the medications on the Veteran's ability to obtain or retain substantially gainful employment.  It is noted that a private vocational assessment dated in March 2014 reflects that the Veteran takes Hydrocodone for pain, which makes him drowsy, fatigued and unable to focus.  The pertinent evidence located in the Veteran's VA electronic claims file should be reviewed by the examiner along with the Board's remand decision.

A complete rationale is required.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  Re-examination of the Veteran is not required unless the examiner believes this is necessary.

The examiner is reminded that the standard for entitlement to a total disability rating based on individual unemployability is not whether the Veteran can perform some types of work with his service-connected disabilities, the appropriate question is whether the Veteran is capable of performing the physical and mental acts required by employment, and not whether he veteran can find employment; nonservice-connected disabilities and advanced age may not be considered.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

2.  Report of VA psychiatric examination dated in June 2014 should be returned to the examiner for an addendum.  The examiner should indicate whether it is as likely as not (50 percent probability or greater) that the Veteran is currently, or was at any time during the course of the appeal (i.e., since July 2008), unable to secure and follow a substantially gainful occupation by reason of service-connected major depression.  The examiner should review the medications taken for service-connected psychiatric disorder and discuss the expected effects, if any, of the medications on the Veteran's ability to obtain or retain substantially gainful employment.  It is noted that a private vocational assessment dated in March 2014 reflects that the Veteran takes Busperone and Venalafaxine, which makes him drowsy, fatigued and unable to focus.  The pertinent evidence located in the Veteran's VA electronic claims file should be reviewed by the examiner along with the Board's remand decision.  The examiner should specifically address the effect of the Veteran's service-connected major depression on his ability to obtain and retain employment.

A complete rationale is required.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  Re-examination of the Veteran is not required unless the examiner believes this is necessary.

3.  The June 2014 reports of examination and the addendums thereto should be reviewed by a VA vocational expert to ascertain whether the Veteran is as likely as not unable to secure and follow a substantially gainful occupation due to the combined effect of all his service-connected disabilities.  A complete rationale is required.  If an opinion cannot be expressed without resort to speculation, then indicate so and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided.

4.  Thereafter, the AOJ should also undertake any other development it determines to be warranted.

5.  The AOJ should then adjudicate the claim for TDIU.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



